                  Case 5:16-cv-03260-BLF Document 401 Filed 12/26/18 Page 1 of 2


             1   KEKER, VAN NEST & PETERS LLP
                 ROBERT A. VAN NEST - # 84065
             2   rvannest@keker.com
                 MATTHEW M. WERDEGAR - # 200470
             3   mwerdegar@keker.com
                 EUGENE M. PAIGE - # 202849
             4   epaige@keker.com
                 MATTHIAS A. KAMBER - # 232147
             5   mkamber@keker.com
                 RYAN K. WONG - #267189
             6   rwong@keker.com
                 LEAH PRANSKY - # 302246
             7   lpransky@keker.com
                 SHAYNE HENRY - #300188
             8   shenry@keker.com
                 ANDREW S. BRUNS - # 315040
             9   abruns@keker.com
                 633 Battery Street
         10      San Francisco, CA 94111-1809
                 Telephone:     415 391 5400
         11      Facsimile:     415 397 7188

         12      Attorneys for Defendants
                 ALPHABET INC., GOOGLE LLC and LOON LLC
         13
                                              UNITED STATES DISTRICT COURT
         14
                                             NORTHERN DISTRICT OF CALIFORNIA
         15
                                                      SAN JOSE DIVISION
         16
                 SPACE DATA CORPORATION,                             Case No. 5:16-cv-03260-BLF
         17
                                Plaintiff,                           CERTIFICATE OF SERVICE
         18
                        v.                                           Judge: Hon. Beth Labson Freeman
         19
                 ALPHABET INC., GOOGLE LLC, AND                      Date Filed: June 13, 2016
         20      LOON LLC,
                                                                     Trial Date: June 3, 2019
         21                     Defendants.
         22

         23             I am employed in the City and County of San Francisco, State of California in the office

         24      of a member of the bar of this court at whose direction the following service was made. I am over

         25      the age of eighteen years and not a party to the within action. My business address is Keker, Van

         26      Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

         27             On December 26, 2018, I caused to be served the following document(s):
         28

                                                                 1
                                                     CERTIFICATE OF SERVICE
                                                     Case No. 5:16-cv-03260-BLF
1288080.v1
                  Case 5:16-cv-03260-BLF Document 401 Filed 12/26/18 Page 2 of 2


             1           UNREDACTED VERSION OF DEFENDANTS ALPHABET INC., GOOGLE LLC
                         AND LOON LLC’S REPLY TO PLAINTIFF SPACE DATA CORPORATION’S
             2           OPPOSITION TO DEFENDANTS’ MOTION FOR STAY;

             3           EXHIBITS F-J

             4
                  by E-MAIL VIA PDF FILE, by transmitting on this date via e-mail a true and correct copy
             5     scanned into an electronic file in Adobe “pdf” format. The transmission was reported as
                   complete and without error.
             6

             7   Spencer Hosie                                         shosie@hosielaw.com
                 Diane S. Rice                                         drice@hosielaw.com
             8   Brandon C. Martin                                     bmartin@hosielaw.com
                 Darrell R. Atkinson                                   datkinson@hosielaw.com
             9   HOSIE RICE LLP                                        HR-SF@hosielaw.com
                 Transamerica Pyramid, 34th Floor
         10      600 Montgomery Street
         11      San Francisco, CA 94111
                 Tel: (415) 247-6000
         12

         13              Executed on December 26, 2018, at San Francisco, California.

         14              I declare under penalty of perjury under the laws of the State of California that the above

         15      is true and correct.

         16

         17                                                              Maria S. Canales
         18

         19
         20

         21

         22

         23

         24

         25

         26

         27

         28

                                                                   2
                                                      CERTIFICATE OF SERVICE
                                                      Case No. 5:16-cv-03260-BLF
1288080.v1
